UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                           No. 01-1249

                                  LUTHER N. DURR, APPELLANT ,

                                                V.


                                   ANTHONY J. PRINCIPI,
                         SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                         On Appeal from the Board of Veterans' Appeals


                                  (Decided     March 15, 2004 )



       Mark R. Lippman, of La Jolla, California, was on the pleading for the appellant.

      Tim S. McClain, General Counsel; R. Randall Campbell, Assistant General Counsel; Thomas
A. McLaughlin, Special Assistant to the Assistant General Counsel; and Cristine D. Senseman, all
of Washington, D.C., were on the pleading for the appellee.

       Before KRAMER, Chief Judge, and IVERS and STEINBERG, Judges.

       KRAMER, Chief Judge: The issue presently before the Court is whether the appellant filed
a timely Notice of Appeal (NOA) from a September 2000 Board of Veterans' Appeals (Board or
BVA) decision.


                                       I. Background
       The appellant, through counsel, seeks to appeal the September 28, 2000, Board decision that
denied as not well grounded, under the version of 38 U.S.C. § 5107(a) then in effect, his claim for
service connection for tinnitus and that denied on the merits his claim for service connection for a
cervical spine disorder. The copy of the Board decision that was transmitted to the Court by the
Secretary indicates that the appellant's claims were on appeal to the BVA from the Los Angeles,
California, VA regional office (RO). An attachment to that copy of the September 2000 Board
decision reflects that, on December 6, 2000, the BVA received the appellant's motion for
reconsideration of the September 2000 Board decision and that, on January 9, 2001, notice of the
Board Vice Chairman's denial of that motion for reconsideration was mailed to the appellant. The
Court notes that the appellant's motion for reconsideration was received by the Board 69 days after
the Board mailed to the appellant notice of its September 2000 decision. On January 29, 2001, the
Court received a document that is titled as a memorandum and is signed by the appellant. That
memorandum is addressed to the Board, and in it the appellant first "request[s that this] Court . . .
file [his] appeal with the [C]ourt" but then requests that his appeal be "reconsider[ed] . . . on its merit
. . . [and] remand[ed] . . . for further development and proper assistance." Memorandum (Mem.) at
1. Nowhere in that memorandum does the appellant indicate in any manner any Board decision that
he seeks to appeal or his VA claims file number. See Mem. at 1-2. Among the issues that he
requests be considered, he requests that, "[o]n the issue of [t]innitus, . . . [he] be afforded a medical
[nexus] opinion by a medical professional" and that "[his appeal be] reconsider[ed] . . . on its merit."
Mem. at 1. The return address on the envelope that contained the January 2001 memorandum is a
Veterans Health Administration (VHA) facility in Sepulveda, California. On January 31, 2001,
personnel in the Court's Public Office (PO) sent to the appellant information as to "How to Appeal
to this Court." Included in that mailing were (1) an information sheet that indicated, inter alia, that
an NOA must be filed with the Court within 120 days after the date on which the Board had mailed
notice to the appellant of its decision on his claims and (2) an NOA form for the appellant to
complete if he decided to appeal a Board decision. The Court notes that the PO sent that information
to the appellant only twenty-two days after Board personnel mailed notice of the Vice Chairman's
January 9, 2001, denial of reconsideration.
        On July 18, 2001, the appellant filed pro se his NOA with the Court. (The Court notes that
the appellant's NOA was filed according to the postmark date that appears on the envelope. See
38 U.S.C. § 7266(c)(2) (NOA that is properly addressed to Court and mailed is deemed received on
date of U.S. Postal Service postmark stamped on cover containing NOA); U.S. VET . APP . R.
4(a)(1).) The appellant's NOA was filed with the Court 190 days after notice of the Vice Chairman's
January 2001 denial of the appellant's motion for reconsideration was mailed to him.
        The Court, on August 1, 2001, ordered the appellant, within 20 days, to explain why his
appeal should not be dismissed for lack of jurisdiction on the ground that he had failed to file a


                                                    2
timely NOA. The Court also stayed proceedings in this case pending further order of the Court. On
August 14, 2001, the appellant in essence responded to the Court's order. He appears to assert
(through letters from VA physicians) that, because of several "medical problems," he was unable to
submit any required "paperwork" in a timely manner. Appellant's August 2001 Response (Resp.)
at 1, 4. Subsequent to that August 2001 response, the appellant retained counsel to represent him
in the instant appeal. On September 7, 2001, the appellant filed, through counsel, a response to the
Court's August 2001 order. In that response, the appellant asserts that, because his January 2001
memorandum assertedly satisfies the requirements for an NOA under this Court's decision in
Calma v. Brown, 9 Vet.App. 11 (1996), and because that memorandum was received by the Court
within the 120-day judicial-appeal period, he has filed a timely NOA and, therefore, his appeal
should not be dismissed. Appellant's September 2001 Resp. at 1-2; see 38 U.S.C. § 7266(a) (NOA
shall be filed with Court within 120 days after date Board mails notice of its underlying decision);
Calma, 9 Vet.App. at 15 (Court held that NOA need not contain "literal statement" that appellant
was appealing BVA decision to Court provided that appellant's "intent to seek Court review is clear
from the document as a whole and the circumstances of its filing with the Court");
Rosler v. Derwinski, 1 Vet.App. 241, 249 (1991) (stating requirements for Court to have jurisdiction
over appeal when appellant has filed motion for reconsideration of underlying Board decision before
filing NOA with Court).
        On October 29, 2001, the Court ordered the Secretary, not later than 30 days after the date
of its order, to notify the Court whether the appellant's January 2001 memorandum was sent to the
Board and, if so, whether the memorandum constituted a second motion for reconsideration by the
Board of the September 2000 BVA decision. The Court otherwise stayed proceedings pending
further order of the Court. The following month, the Secretary filed a response to the Court's
October 2001 order; he states, inter alia, that, after reviewing the appellant's claims file, it does not
appear that the appellant's January 2001 memorandum was sent to the Board. Secretary's Resp. at 1.
        In a December 6, 2001, single-judge order, the Court, relying upon, inter alia, Jaquay v. West,
11 Vet.App. 67, 70-72 (1998) (Jaquay I), dismissed for lack of jurisdiction the appellant's appeal.
The appellant appealed that dismissal to the United States Court of Appeals for the Federal Circuit
(Federal Circuit). Subsequently, in September 2002, the Federal Circuit issued its opinion in


                                                   3
Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002) (en banc) (Jaquay II), which reversed this Court's
Jaquay I opinion. On June 2, 2003, the Federal Circuit, inter alia, granted the Secretary's unopposed
motion for remand and remanded to this Court the appellant's case in order for this Court to
"reconsider" its December 2001 decision in light of the Federal Circuit's decision in Jaquay II, supra.
The Court will revoke its December 2001 single-judge order and will issue this opinion in its stead.
For the reasons that follow, the Court will dismiss for lack of jurisdiction the appellant's appeal.


                                            II. Analysis
       The ultimate burden of establishing jurisdiction by a preponderance of the evidence rests with
the appellant. See McNutt v. G.M.A.C., 298 U.S. 178, 189 (1936); Bethea v. Derwinski, 2 Vet.App.
252, 255 (1992). Pursuant to 38 U.S.C. § 7266(a), in order for a claimant to obtain review of a BVA
decision by this Court, that decision must be final and the person adversely affected by that decision
must file a timely NOA with the Court. See Bailey (Harold) v. West, 160 F.3d 1360, 1363 (Fed. Cir.
1998) (en banc). To have been timely filed under 38 U.S.C. § 7266(a) and Rule 4 of this Court's
Rules of Practice and Procedure, an NOA generally must have been received by the Court (or, in
certain circumstances, be deemed received) within 120 days after notice of the underlying final BVA
decision was mailed. See Cintron v. West, 13 Vet.App. 251, 254 (1999).
       However, under Rosler, supra, a motion for reconsideration filed with the Board within the
120-day judicial-appeal period will "toll the time limit for filing a[n NOA] to the Court." Linville v.
West, 165 F.3d 1382, 1386 (Fed. Cir. 1999) (expressly adopting Rosler, supra). As this Court held
in Rosler, "if . . . the claimant . . . —before filing an NOA with this Court—files a motion for
reconsideration with the BVA during the 120-day judicial[-]appeal period, the finality of the initial
BVA decision is abated by that motion for reconsideration . . . [and a] new 120-day period begins
to run on the date on which the BVA mails to the claimant notice of its denial of the motion to
reconsider." Rosler, 1 Vet.App. at 249. Thus, there is an exception in those cases in which the
appellant has (1) filed a motion for BVA reconsideration within 120 days after the mailing date of
notice of the underlying final BVA decision and also (2) filed an NOA within 120 days after notice
of the Chairman's denial of the reconsideration motion has been mailed. See Rosler, supra; see also
Linville, 165 F.3d at 1385-86. Further, this Court may not review denials of reconsideration by or


                                                  4
on behalf of the BVA Chairman in cases where it does not already have jurisdiction by virtue of a
timely appeal from a final Board decision. See Mayer v. Brown, 37 F.3d 618, 619 (Fed. Cir. 1994),
overruled in part by Bailey (Harold), supra. Generally, in order for the Court to have jurisdiction
over a denial of a motion for BVA reconsideration, the appellant must have satisfied the two
conditions explicated in Rosler, supra.
        Moreover, under certain circumstances, equitable tolling of the judicial-appeal period may
be appropriate. See Irwin v. Dep't of Veterans Affairs, 498 U.S. 89, 96 (1990); Bailey (Harold),
160 F.3d at 1364-68 (discussing equitable tolling in veterans benefits context); Cintron, 13 Vet.App.
at 256-59 (discussing possible application of equitable-tolling doctrine to first Rosler condition);
Evans v. West, 12 Vet.App. 396, 399 (1999). According to the Irwin court, equitable tolling has been
allowed in the two situations discussed below. Courts, however, "have generally been much less
forgiving in receiving late filings where the [appellant] failed to exercise due diligence in preserving
his legal rights." Irwin, 498 U.S. at 96.
        First, equitable tolling may apply where an appellant "has actively pursued his judicial
remedies by filing a defective pleading during the statutory period." Irwin, 498 U.S. at 96. The
Federal Circuit, in three opinions, has applied this Irwin prong. In Jaquay II, the Federal Circuit
concluded that, where an appellant, during the 120-day judicial-appeal period, misfiles his motion
for Board reconsideration with the same RO from which his claim originated, he "'exercise[s] due
diligence in preserving his legal rights.'" Jaquay II, 304 F.3d at 1287-88 (quoting Irwin, 498 U.S.
at 96). The Federal Circuit held that, in such a situation, an appellant "trigger[s] equitable tolling"
of the 120-day period within which to file a reconsideration motion with the BVA and, therefore,
satisfies the first Rosler condition "as of the date of the filing [of the motion for reconsideration] at
the [RO]." Jaquay II, 304 F.3d at 1289. Subsequently, in Santana-Venegas v. Principi, the Federal
Circuit concluded that, where an appellant, during the 120-day judicial-appeal period, misfiles his
NOA with the same RO from which his claim originated, he "'satisfies the [due] diligence
requirement [so as to preserve his legal rights].'" Santana-Venegas, 314 F.3d 1293, 1298 (Fed. Cir.
2002) (quoting Jaquay II, 304 F.3d at 1288). The Federal Circuit then held that such a misfiling of
an NOA triggers equitable tolling of the 120-day NOA-filing period. Id. In so holding, however,
the Federal Circuit referenced that the RO had not notified Santana-Venegas, until 70 days (which


                                                   5
was after the 120-day appeal period had expired) after having received his NOA, that he should have
filed that NOA with this Court. See Santana-Venegas, 314 F.3d at 1295-98 (also noting that
appellant had acted upon that advice almost immediately by refiling his NOA with this Court and
that there were VA policies on timely assistance and timely response (within 10 days of receipt) to
all correspondence received by VA). The Federal Circuit again applied this Irwin prong in Bailey
(Edward) v. Principi and concluded that, where an appellant, during the 120-day judicial-appeal
period, "attempts to file a[n NOA] by completing a document that is clearly intended to serve as a[n
NOA] and . . . ha[ving] that document delivered to the [RO] from which [his] claim originated . . .
[, he] is entitled to invoke the doctrine of equitable tolling." Bailey (Edward), 351 F.3d 1381, 1385
(Fed. Cir. 2003) (emphasis added). Similar to Santana-Venegas, supra, the Federal Circuit
referenced that, although Bailey, within the 120-day appeal period (specifically, on the 107th day),
had misfiled his NOA with the RO from which his claim originated, the RO had taken "no action
with respect to that document until [nine months after receiving the document,]" and then only upon
inquiry from Bailey's representative. Id. at 1383.
       Further, equitable tolling may be available where an appellant "has been induced or tricked
by his adversary's misconduct into allowing the filing deadline to pass." Irwin, 498 U.S. at 96. In
applying this second Irwin prong, the Federal Circuit held in Bailey (Harold) that, "[g]iven the
particular relationship between veterans and the government," equitable tolling could apply where,
"[a]lthough there is no suggestion of misconduct," VA's conduct misled a claimant "into allowing
the filing deadline to pass." Bailey (Harold), 160 F.3d at 1365; see Cintron, 13 Vet.App. at 257
("cause and effect" relationship must exist, i.e, appellant relied to his own detriment on action that
VA took, or should have taken but did not, and equitable tolling is not invoked if "the appellant's
reliance on VA was not the cause of the late filing").
       In the instant case, the appellant's December 2000 motion for reconsideration was received
by the Board 69 days after the BVA mailed notice of its underlying September 2000 decision, thus
fulfilling the first Rosler prong. The questions before the Court, therefore, are (1) whether the
appellant filed a second motion for reconsideration within 120 days after the Vice Chairman's
January 9, 2001, denial of the first reconsideration motion (and prior to filing an NOA with the
Court) so as again to satisfy the first Rosler prong and toll the NOA-filing period; (2) if not, whether


                                                   6
his January 2001 memorandum could be an NOA so as to satisfy the second Rosler prong; and (3)
if not, whether his July 2001 NOA was timely (or could be rendered timely by the application of
equitable tolling) so as to fulfill the second Rosler prong.
          A. January 2001 Memorandum as a Second Motion for Reconsideration
        When this case initially was before us, the Court, relying upon its opinion in Jaquay I,
concluded that, because the January 2001 memorandum apparently had not been received by the
Board, that memorandum could not constitute a second motion for reconsideration of the September
2000 Board decision, so as again to toll the period to file an NOA with this Court. As indicated
above, however, the Federal Circuit subsequently reversed this Court's Jaquay I opinion. See Jaquay
II, 304 F.3d at 1287-89. At this time, in order to assure itself that it has jurisdiction in this matter,
the Court will turn to the first question enumerated in the preceding paragraph. See Brown v. West,
13 Vet.App. 88, 89 (1999) (Court, in determining its jurisdiction in case, addressed whether
appellant's letter was or should have been treated as motion for reconsideration); Smith v. Brown,
10 Vet.App. 330, 332 (1997) (Court always has jurisdiction to determine its jurisdiction over case);
38 C.F.R. § 20.1001(a) (2003) (requirements for motion for reconsideration); see also 38 C.F.R.
§ 20.1001(a) (2000) (same). An answer to that question is necessary because, if the January 2001
memorandum is a second motion for reconsideration, that motion could be pending before the Board,
and the Court, at this time, would lack jurisdiction in this case. See Rosler supra; see also Perez v.
Derwinski, 2 Vet.App. 149, 150 (1992) (per curiam order) (no regulatory mandate limiting
reconsideration motions to one; each additional motion for reconsideration filed within 120 days of
denial of previous motion for reconsideration tolls, pursuant to Rosler, supra, NOA-filing period).
        With respect to whether the appellant's January 2001 memorandum is a second motion for
BVA reconsideration under this Court's caselaw and the requirements of 38 C.F.R. § 20.1001,
although the appellant addressed that document to the Board and included his name in the document,
he did not include in that memorandum his VA claims file number, did not indicate in that
memorandum the date of the Board decision to be reconsidered, and appears to have requested
reconsideration only in terms of claims development. See Brown, 13 Vet.App. at 89-90 (discussing
requirements for valid reconsideration motion); 38 C.F.R. § 20.1001(a). The Court concludes,
therefore, that the January 2001 memorandum is not a second motion for reconsideration because


                                                   7
it lacks language necessary to satisfy the regulatory requirements for a reconsideration motion. See
Brown, supra. Moreover, in his first (December 2000) motion for reconsideration, he specifically
titled the document as a motion for reconsideration and "request[ed that] the Board . . . reconsider
[his] appeal on [two enumerated issues]." Secretary's Resp., Attachment (Attach.) 2 (December 2000
motion for reconsideration). In contrast, in his January 2001 memorandum, the appellant gave no
title to the document and simply "request[ed that this] Court . . . file his appeal with the [C]ourt."
Appellant's September 2001 Resp., Attach. (January 2001 memorandum). Although a comparison
of the two documents reveals that the appellant presented some of the same arguments in both
documents (see Perez, supra (no regulatory requirement that each succeeding reconsideration motion
contain new allegations of error of fact or law)), the differences between the two documents further
buttress the Court's conclusion that the January 2001 memorandum is not a second motion for
reconsideration. See also Appellant's September 2001 Resp. at 1-3 (arguing solely that January 2001
memorandum is timely NOA). Compare Secretary's Resp., Attach. 2, with Appellant's September
2001 Resp., Attach.
        For all of the above reasons, the Court holds that the January 2001 memorandum is not a
second motion for Board reconsideration. Accordingly, because the January 2001 memorandum is
not a second motion for BVA reconsideration, it cannot satisfy the first Rosler prong. See 38 U.S.C.
§ 7103(a) (claimant may file motion for reconsideration of Board decision); Irwin, Jaquay II, Bailey
(Harold), Brown, Perez, and Rosler, all supra; 38 C.F.R. § 20.1001. Hence, in order for this Court
to possess jurisdiction over the instant appeal, the appellant, absent equitable tolling, must have filed
an NOA within 120 days after notice of the Vice Chairman's January 9, 2001, denial of his December
2000 reconsideration motion was mailed to him.
                           B. January 2001 Memorandum as an NOA
        With respect to whether the appellant's January 2001 memorandum is an NOA, the appellant
addressed that document to the Board and in no way indicated in that document which BVA decision
he sought to appeal. Further, the Court notes that, even though the January 2001 Memorandum
arrived at the Court in an envelope containing the return address of a VHA facility, it is unclear
whether the appellant or personnel at the VHA facility sent the document to the Court. Moreover,
although the appellant signed the January 2001 memorandum, he did not include in the document


                                                   8
his address, telephone number, and VA claims file number. Because the January 2001 memorandum
thus does not comply with either the previous or present version of Rule 3 of this Court's Rules of
Practice and Procedure (and the Court, therefore, need not decide which version applies here) and
this Court's caselaw, the Court holds that it is not a valid NOA. See U.S. VET . APP . R. 3(c) (as
amended by In Re: Rules of Practice and Procedure, U.S. Vet. App. Misc. Order No. 1-03 (Jan. 15,
2003) (en banc)) (NOA "must," inter alia, show name, address, and telephone number of party or
parties taking appeal and appropriate VA claims file number; reasonably identify BVA decision
appealed from; and be able to be reasonably construed on its face or from surrounding circumstances
as expressing intent to seek Court review of that Board decision); U.S. VET . APP . R. 3(c) (prior to
amendment by In Re: Rules of Practice and Procedure, U.S. Vet. App. Misc. Order No. 1-03 (Jan.
15, 2003) (en banc)) (NOA "shall" name party or parties taking appeal; designate Board decision
appealed from; and include addresses of appellant(s) and of any representative); Perez v. Brown,
9 Vet.App. 452, 454-55 (1996) (appellant's statement was not valid NOA because it contained
"absolutely no reference in the document as to which BVA decision" the appellant was appealing);
cf. Calma, 9 Vet.App. at 15-16 (Court held appellant's submission to be valid NOA because it, inter
alia, complied with Rule 3(c)(2) in that it "expressly refer[red] to a '[BVA] decision'"; referred to
"September 29, 1994, [letter]" that accompanied underlying BVA decision; quoted from underlying
BVA decision; and specified VA file number).
       Accordingly, because the January 2001 memorandum is not an NOA, it cannot satisfy the
second Rosler prong. See 38 U.S.C. § 7266(a) (person adversely affected by BVA decision shall file
NOA with Court); Irwin, Santana-Venegas, Bailey (Harold), and Rosler, all supra. Further, given
that the January 2001 memorandum is not an NOA, the Court need not address whether that
document, if it were an NOA, could be filed with the entity with which it may have been filed, i.e.,
a VHA facility.
                                        C. July 2001 NOA
       With respect to this filing, there is no question that the appellant's July 2001 filing satisfies
the content criteria for an NOA; the only issue as to this filing is whether it was timely (or should
be deemed timely). In that regard, the Court concludes that the appellant has not met his burden of
demonstrating that the second of the two Rosler conditions has been satisfied by this filing.


                                                  9
Specifically, although as stated previously the appellant's December 2000 motion for reconsideration
fulfilled the first Rosler prong, the appellant's July 2001 NOA was filed with the Court 190 days after
notice of the Vice Chairman's January 2001 denial of that reconsideration motion was mailed.
Because there is nothing in this appeal to suggest that tolling of that 120-day period would be
appropriate under the tolling law applicable to this Court, see Irwin, Bailey (Edward),
Santana-Venegas, and Bailey (Harold), all supra, the second Rosler prong is not satisfied by the July
2001 filing.
        In this regard, the appellant filed the July 2001 NOA directly with this Court after the filing
period had run, and there is no question that that filing is an NOA. As to that July 2001 NOA
therefore, this is not a situation where the appellant "fil[ed] a defective pleading during the statutory
period" (Irwin, 498 U.S. at 96), i.e., misfiled that NOA with the same RO from which his claim
originated; thus, equitable tolling of the judicial-appeal period has not been triggered (cf. Bailey
(Edward), Santana-Venegas and Jaquay II, all supra). Further, although the Court is sympathetic
to the appellant's situation, his implicit request, in his August 2001 response to the Court's order, for
equitable tolling because he has been ill is not based on any averred misleading VA action on which
he detrimentally relied. See Bailey (Harold), supra. Moreover, this Court has not adopted ill health
as a basis for tolling. See Dudley v. Derwinski, 2 Vet.App. 602, 603 (1992) (en banc). In this regard,
if the Court were broadly to accept ill health as a basis for tolling, given the nature of the appellants
who appear before this Court (a majority of whose claims involve a disability(ies) of some type),
the Court would need to consider whether the application of equitable tolling on that basis in essence
would remove the judicial-appeal-period requirement for most appeals.
        In addition, within 2 days after receiving the January 2001 memorandum (which, as discussed
in part II.B, above, is not an NOA), this Court sent to the appellant information regarding how to
appeal to this Court, including information on the 120-day judicial-appeal period. Although, when
that information was sent, the appellant still had more than 97 days to file his NOA with the Court,
he did not file that NOA until 168 days after PO personnel sent to him that information. The
appellant thus has not demonstrated that he relied to his detriment on any averred misleading action
in filing the July 2001 NOA 190 days after notice of the Vice Chairman's denial of reconsideration
was mailed. Accordingly, the appellant's July 2001 NOA was not timely filed. See 38 U.S.C.


                                                   10
§ 7266(a) (person adversely affected by BVA decision shall file NOA with Court); Irwin, 498 U.S.
at 96; Bailey (Harold), 160 F.3d at 1365; Rosler, 1 Vet.App. at 249.
        The Court thus concludes that the appellant has not met the burden of demonstrating by a
preponderance of the evidence that an NOA was timely filed. See 38 U.S.C. § 7266(a). Therefore,
the Court lacks jurisdiction to review this appeal.


                                           III. Conclusion
        Upon consideration of the foregoing and the parties' pleadings, the Court's December 6, 2001,
order is revoked and this opinion is issued in its stead. The stay of proceedings is dissolved, and this
appeal is DISMISSED for lack of jurisdiction.




                                                  11